In an action to foreclose a mechanic’s lien, the defendants ADCO Electrical Corporation and Fireman’s Fund Insurance Company appeal from (1) a decision of the Supreme Court, Kings County (Shaw, J.), dated May 22, 1997, and (2) a judgment of the same court, entered July 21, 1997, upon the decision, which, after a nonjury trial, is in favor of the plaintiff and against them in the principal sum of $62,224.22.
*854Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
Contrary to the contention of the defendants ADCO Electrical Corporation and Fireman’s Fund Insurance Company, the Supreme Court properly concluded that the plaintiff fully performed its obligations under the relevant contract (see, e.g., Northern Westchester Professional Park Assocs. v Town of Bedford, 60 NY2d 492; Universal Leasing Servs. v Flushing Hae Kwan Rest., 169 AD2d 829). Bracken, J. P., Thompson, Pizzuto and Altman, JJ., concur.